Title: To George Washington from Brigadier General Nathanael Greene, 11 July 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Camp On Long Island July 11. 1776

A report was sent in last Evening from the out Guards at the Narrows that there was two Ships, One Briggantine & one Schooner standing in for the Hook last Night.
I was mentioning some few days past that a putrid fever prevailed in my Brigade; and that I thought it partly oweing to their feeding too freely on Animal food. Vegetables would be much more wholesome; and by your Excellencies Permission they may be provided for the Troops without any additional expence to the Continent. If the Colonels of the Regiments were

allowd to retrench in the Article of meat; and that they should draw its Value in money to be apply’d by the Quarter Master of the Regiment to the procureing necessary sauce, the Quarter master to draw the money weekly and account to the Commanding Officer of the Regiment how it is expended and for what. This method may be a little more troublesome to the Commisary General & the Quarter Masters of the Regiment, but if it will remedy so great an Evil as now prevails, I think it worthy your Excellencys Attention. The Troops cannot complain that they are scanted in their Allowance, leaveing them at Liberty to draw either meat or money as the inclination of the Troops or commanding officer may lead them, puts it out of their power to complain. People often would adopt measures when left to their choice, that they would think a hardship to have imposd upon them.
Cleanliness contributes much to the health of the Troops, they now do and have done so much fatigue that the allow[anc]e of Soap will not keep them clean. Their Cloathing gets exceeding dirty, and they wear out twice as many cloaths on fatigue as doing other duty. I should think it a piece of Justice due to the Troops for the extraordin[ar]y fatigue to be allowd a double quantity of soap when they are employ’d so much on fatigue. This is a grieveance I have often heard the officers complain on, that the fatigue wore out the Troops cloathing faster than they could get them; and that they made themselves so dirty at Work, that the allowance of soap would not clean them.
I have never mentiond anything of farther allowance of soap to any Person except the other Evening at Head Quarters. I only beg leave to propose it to your Excellencys consideration and leave it for your better Judgment to determin the propriety and Utillity of such an establishment. Believe me to be with the greatest Respect your Excellencys most Obedient humble Servant

Nath. Greene

